





[DIRECTOR/OFFICER] INDEMNIFICATION AGREEMENT




AGREEMENT, by and between LEE ENTERPRISES, INCORPORATED, a Delaware corporation
(the “Company”), and __________________ (the “Indemnitee”), dated as of
____________________.


WHEREAS, Indemnitee is a(n)          of the Company;


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;


WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost; as a result of substantial changes in
the marketplace for such insurance it has become increasingly more difficult to
obtain such insurance on terms providing reasonable protection at reasonable
cost;


WHEREAS, the By-laws of the Company require the Company to indemnify and advance
expenses to its directors and officers to the full extent permitted by law and
Indemnitee will serve as a director or officer of the Company in part in
reliance on such By-laws;


WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner, the inadequacy of the Company’s director and officer liability
insurance coverage, and Indemnitee’s reliance on the aforesaid By-laws, and in
part to provide Indemnitee with specific contractual assurance that the
protection afforded by such By-laws will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of such By-laws or any
change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the full extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies;


NOW, THEREFORE, in consideration of the premises and of Indemnitee’s service to
the Company, directly or indirectly, and intending to be legally bound hereby,
the parties hereto agree as follows:


1.    In the event Indemnitee becomes a party to or a witness or other
participant in, or is threatened to be made a party to or a witness or other
participant in, any threatened, pending or completed action, suit or proceeding,
or any inquiry or investigation, whether conducted by the Company or any other
party, that Indemnitee in good faith believes might lead to any such action,
suit or proceeding, whether civil, criminal, administrative,





--------------------------------------------------------------------------------





investigative or otherwise (a “Claim”) by reason of (or arising in part out of)
the fact that Indemnitee is or was a director, officer, employee, manager, agent
or fiduciary of the Company, or is or was serving at the request of the Company
as a director, officer, employee, trustee, manager, agent or fiduciary of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of anything done or not done by Indemnitee in any
such capacity (an “Indemnifiable Event”), the Company shall indemnify Indemnitee
to the full extent permitted by law (the determination of which shall be made by
the Reviewing Party referred to below) as soon as practicable but in any event
no later than thirty days after written demand is presented to the Company,
against any and all expenses (including attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with investigating,
preparing for and defending or participating in the defense of (including on
appeal) any Claim relating to any Indemnifiable Event) (collectively
“Expenses”), judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of such Claim.


If so requested by Indemnitee, the Company shall advance (within two business
days of such request) any and all such Expenses to Indemnitee; provided,
however, that (i) the foregoing obligation of the Company shall be subject to
the condition that an appropriate person or body (the “Reviewing Party”) shall
not have determined (in a written opinion in any case in which the special,
independent counsel referred to in Section 2 hereof is involved) that Indemnitee
would not be permitted to be so indemnified under applicable law, and (ii) if,
when and to the extent that the Reviewing Party determines that Indemnitee would
not be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (unless Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, in which event
Indemnitee shall not be required to so reimburse the Company until a final
judicial determination requiring such reimbursement is made with respect thereto
as to which all rights of appeal therefrom have been exhausted or lapsed).


The Company shall not be obligated to indemnify or advance any additional
amounts to Indemnitee under this Agreement (unless there has been a
determination by a court of competent jurisdiction that the Indemnitee would be
permitted to be so indemnified or entitled to such expense advances under
applicable law).


If there has not been a Change in Control of the Company (as hereinafter
defined), the Reviewing Party (which can, but does not have to, be the
disinterested members of the Board of Directors or a committee comprised of one
or more disinterested members of the Board of Directors) shall be selected by
the Board of Directors by a majority vote of a quorum consisting of directors
who were not parties to such action, proceeding or suit, unless such a quorum is
not obtainable in which case the Reviewing Party shall be selected by the
special, independent counsel referred to in Section 2 hereof. If there has been
a Change in Control of the Company, the Reviewing Party shall be the special,
independent counsel referred to in Section 2 hereof.





--------------------------------------------------------------------------------





If Indemnitee has not been indemnified by the expiration of the foregoing
thirty-day period or received expense advances or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified or be entitled to expense advances in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
from the court a finding that Indemnitee is entitled to indemnification and
expense advances or enforcement of Indemnitee’s entitlement to indemnification
and expense advances or challenging any determination by the Reviewing Party or
any aspect thereof that Indemnitee is not entitled to be indemnified or receive
expense advances; any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee. Indemnitee agrees to bring
any such litigation in any court in the states of Iowa or Delaware having
subject matter jurisdiction thereof and in which venue is proper, and the
Company hereby consents to service of process and to appear in any such
proceeding.


2.    The Company agrees that if there is a Change in Control of the Company (as
hereinafter defined), then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and expense advances
under this Agreement or any other agreement or By-laws now or hereafter in
effect relating to Claims for Indemnifiable Events, the Company shall seek legal
advice only from special, independent counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed services for the Company (other than in
connection with such matters) or Indemnitee. Unless Indemnitee has theretofore
selected counsel pursuant to this Section 2 and such counsel has been approved
by the Company, the firms in the attached Exhibit A shall be deemed to satisfy
the requirements set forth above, and neither the Company nor Indemnitee shall
engage such firm for any purpose (other than in the case of the Company, with
respect to matters concerning the rights of Indemnitee [or of other indemnitees
under similar indemnity agreements] to indemnity payments and expense advances).
Such counsel, among other things, shall determine whether and to what extent
Indemnitee is permitted to be indemnified or is entitled to expense advances
under applicable law and shall render its written opinion to the Company and
Indemnitee to such effect.


For purposes of this Agreement, a “Change in Control of the Company” shall be
deemed to have occurred if: (1) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 15% or more of the shares of the Company’s Common Stock occurs;
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not be deemed to result in a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by a Person of Beneficial Ownership of less than 25% of the Common
Shares if such Person reports, or is required to report such Beneficial
Ownership on Schedule 13G under the Exchange Act or Schedule 13D of the Exchange
Act (or any comparable or successor report), which Schedule 13D does not state
any present intention to (or reserve the right to) hold such Common Shares with
the purpose or effect of changing or





--------------------------------------------------------------------------------





influencing the control of the Company, nor in connection with or as a
participant in any transaction having such purpose or effect, or (E) any
acquisition pursuant to a transaction that complies with clauses (A), (B) and
(C) of subsection (3) below; or (2) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (3) consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”)
occurs unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners of the Common
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 60% of the Common Stock or, with respect to an entity
other than the Company, the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Common Stock,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
any corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15% or more of the Common Stock or, with respect to an
entity other than the Company, the combined voting power of the then outstanding
voting securities of such corporation, except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination will have been members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or (4) approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company occurs.
The Company agrees to pay the reasonable fees of the special, independent
counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto
except for willful misconduct or gross negligence.


3.    The Company shall indemnify Indemnitee against any and all expenses
(including attorneys’ fees) and, if requested by Indemnitee, shall (within two
business days of such request) advance such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any claim asserted or action brought
by Indemnitee for (i) indemnification or advance payment of Expenses by the
Company under this Agreement or any other agreement or Company By-laws now or
hereafter in effect relating to Claims for Indemnifiable Events and/or





--------------------------------------------------------------------------------





(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance payment of Expenses
or insurance recovery, as the case may be.


4.    If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, penalties and amounts paid in settlement of such action, suit or
proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee has been successful on the merits or otherwise in
the defense of any claim relating in whole or in part to any Indemnifiable Event
or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.


5.    For purposes of this Agreement, the termination of any Claim by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that Indemnitee is not
entitled to indemnification or expense advance or that indemnification or
expense advance is not permitted by applicable law.


6.    The parties recognize that several of the Company’s By-law provisions on
indemnification substantially reflect the current provisions of Section 145 of
the General Corporation Law of Delaware; that directors’ and officers’ liability
insurance provides benefits beyond those specified in said Section 145; and that
Section 145(f) provides that the benefits of the statute are not to be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any agreement or otherwise. It is
the intent of the parties that the benefits to be derived by Indemnitee
hereunder shall not be limited to those provided by said Section 145 (as
presently enacted or as it may in the future be changed or interpreted, by
statute or judicial decision) or any By-laws of the Company based thereon; but
shall extend to the full extent permitted by law now or hereafter in effect
(including giving full effect to Section 145(f), and this Agreement shall be so
interpreted by the Reviewing Party herein.


7.    Indemnitee shall notify the Company in writing of the institution of any
action, suit, proceeding, inquiry or investigation that is or may be subject to
this Agreement; provided, that the failure to give such notice shall not affect
Indemnitee’s rights hereunder.


8.    To the extent the Company maintains an insurance policy or policies
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director or
officer.


9.    No legal action shall be brought and no cause of action shall be asserted
by or on behalf of the Company or any affiliate of the Company against
Indemnitee, his spouse, heirs, executors or personal or legal representatives
after the expiration of two years from the





--------------------------------------------------------------------------------





date of accrual of such cause of action, and any claim or cause of action of the
Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such two- year period;
provided, however, that if any shorter period of limitation is otherwise
applicable to any such cause of action, such shorter period shall govern.


10.    No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.


11.    In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


12.    The Company shall not be liable under this Agreement to make any payment
in connection with any claim made against Indemnitee to the extent Indemnitee
has otherwise actually received payment (under any insurance policy, By-law or
otherwise) of the amounts otherwise indemnifiable hereunder.


13.    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors, and personal and legal representatives. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as an officer or director of the Company or of any other enterprise at the
Company’s request.


14.    The provisions of this Agreement shall be severable in the event that any
of the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.


15.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such state, but excluding any conflicts-of-law rule or
principle which might refer such governance, construction or enforcement to the
laws of another state or country.







--------------------------------------------------------------------------------





Executed as of the date first above written.
                    
LEE ENTERPRISES, INCORPORATED




________________________        By: _________________________
-                
Indemnitee                    





--------------------------------------------------------------------------------





Exhibit A
to Indemnification Agreement




Morris, Nichols, Arsht & Tunnell
Twelfth & Market Streets
P.O. Box 1347
Wilmington, DE 19899-1347
(302) 658-9200


Young Conaway Stargett & Taylor, LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
(302) 571-6600









